Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2018

                                      No. 04-18-00594-CV

                                      Mary MATTHEWS,
                                           Appellant

                                                v.

                           OLD RIVER ROAD RV RESORT, LLC,
                                       Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 18372A
                         Honorable Robert R. Barton, Judge Presiding

                                         ORDER
        The reporter’s record was due to be filed with this court on September 4, 2018. See TEX.
R. APP. P. 35.1. After the due date, court reporter Dandy Middleton filed a first notification of
late reporter’s record and requested an extension of time to file the record until October 1, 2018.
        On September 15, 2018, the reporter’s record was filed. The reporter’s record is deemed
timely filed. See id. R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court